DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.  The amendment filed by Applicant on May 17, 2021 has been fully considered. The amendment to instant claim 1 is acknowledged. Specifically, claim 1 has been amended to include the limitation of the soluble phosphorus compound including a phosphoric acid ester compound. This limitation was not previously presented and was taken from instant specification (Table 3 of instant specification). In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As currently amended, instant claim 1 recites the soluble phosphorus compound including a phosphoric acid ester compound. Instant claim 7 recites the soluble phosphorus compound including at least one selected from the group consisting of a phosphoric acid ester compound, a phosphazene compound, a phosphorous acid ester compound and a phosphine compound, which is broader that the phosphoric acid ester compound cited in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

one selected from the group consisting of a phosphoric acid ester compound, a phosphazene compound, a phosphorous acid ester compound and a phosphine compound.  There is insufficient antecedent basis for this limitation in the claim since claim 1 recites the soluble phosphorus compound being a phosphoric acid ester compound only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.  Claims 1-2, 7, 10-11, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al (US 2008/0300350) in view of Timberlake et al (US 2010/0292376), as evidenced by PX-200 flyer.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.


Ohno et al discloses a curable resin composition and a cured product, the composition comprising:
A’) vinyl compounds represented by the following formula (1) below ([0007]-[0012], [0017]), having Mn of 500-3,000, MWD of 1-3 ([0025]), specifically exemplified Mw of 1,460 and 3,514 ([0083], [0086], as to instant claim 10):

    PNG
    media_image1.png
    130
    717
    media_image1.png
    Greyscale

Wherein:

    PNG
    media_image2.png
    210
    520
    media_image2.png
    Greyscale
and

    PNG
    media_image3.png
    200
    417
    media_image3.png
    Greyscale

that is,  a polyphenylene ether having two vinylbenzyl terminal groups as the substituents (as to instant claims 10-11):

C’) trimethylolpropane tri(meth)acrylate and/or divinylbenzene ([0053], as to as to instant claim 13);
D’) a peroxide as a radical polymerization initiator ([0049], as to instant claim 15);
E’) a flame retardant including trialkyl phosphate, triphenyl phosphate, or preferably 1,3-phenylenebis (2,6-dixylenylphosphate)  ([0046], claim 8; as to instant claim 7).
The content of phosphorus in the resin composition is 0.1-5%wt ([0046]).
The exemplified amount of PX-200 (1,3-phenylenebis (2,6-dixylenylphosphate)) is 20%wt and 10%wt (Table 6).

8. It is noted that 1,3-phenylenebis (2,6-dixylenylphosphate)  is commercially available under a trademark PX200 from Daihachi Chemical Industry Co ([0120]), which is the same PX-200 that is used and claimed in instant invention as the soluble phosphoric acid ester compound, and  specified as having phosphorus concentration of 9%mass (p. 63, lines 23-25 of instant specification). Further, as evidenced by PX-200 flyer, PX-200 is having phosphorus content of 9%wt (see PX-200 flyer). Therefore, the 1,3-phenylenebis (2,6-dixylenylphosphate)  PX-200 used in the curable composition of Ohno et al will intrinsically and necessarily comprise phosphorus concentration of 9%mass as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I).
9.  Ohno et al does not recite the composition further comprising a phosphine oxide-based flame retardant.

10.  However, Timberlake et al discloses a flame-retardant resin composition comprising:
A) a base resin, specifically polyphenylene oxide-series resin, vinyl-series resin  or styrenic resin ([0025]) and
B) 10-30%wt, based on the weight of the composition, of an organophosphorus compound comprising the unit having the following Formula (III) below:

    PNG
    media_image4.png
    192
    479
    media_image4.png
    Greyscale

Wherein R1 and R2 are aryl ([0014]), specifically, the compound of the formula (X) below ([0033]):

    PNG
    media_image5.png
    241
    428
    media_image5.png
    Greyscale


11. Timberlake et al teaches that the phosphine-oxide compounds of formula (III) above are highly effective flame retardants for the thermoplastic and thermosetting resins ([0013], [0025]).

12. Since both Timberlake et al and Ohno et al are related to flame retardant compositions comprising phosphorous-based flame retardants and polyphenylene oxide-based resins, and thereby belong to the same field of endeavor, wherein Timberlake et al explicitly recites the organophosphorus compounds of formula (III) above providing excellent flame retardant properties to the resins including polyphenylene oxide-series and styrenic resins, therefore, based on the combined teachings of Timberlake et al and  Ohno et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include, at least partially, the organophosphorus compounds of formula (III) above as the flame retardant components in the composition of Ohno et al, so to further improve the flame retardant properties of the composition of Ohno et al as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

14. Thus the composition of Ohno et al in view of Timberlake et al comprises 10-30%wt of the organophosphorus compound Formula (X) above and  10-20%wt  of the 1,3-phenylenebis (2,6-dixylenylphosphate) PX-200.
Given the composition of Ohno et al in view of Timberlake et al comprises 10%wt of the PX-200 and 10%wt of the organophosphorus compound of formula (X) above, therefore, the proportion of the organonophosphorus compound of formula (X) will be 50%wt based on the total of the PX-200 and the organophosphorus compound of formula (X) above (as to instant claim 1). Given the composition of Ohno et al in view of Timberlake et al comprises 10%wt of 1,3-phenylenebis (2,6-dixylenylphosphate) PX-200 and 30%wt of the organophosphorus compound of formula (X) above, therefore, the proportion of the organonophosphorus compound of formula (X) will be 75%wt 

15. The compound of formula (X) above,  p-xylylene bisphenylphosphine oxide, is the same compound as the Phosphine oxide compound represented by formula (13) as claimed in instant invention and as specified in instant specification as having melting point of 330ºC (p. 63, lines 4-6 of instant specification). Therefore, the compound of formula (X) above,  p-xylylene bisphenylphosphine oxide of Ohno et al in view of Timberlake et al will intrinsically and necessarily have melting point of 330ºC as well, and in any case higher than 280ºC as well (as to instant claim 2). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

16. Given i) 1,3-phenylenebis (2,6-dixylenylphosphate) PX-200 is used in amount of 10%wt (Table 6 of Ohno et al; ii) the commercial product PX-200 comprises 9%wt of phosphorus atom (see PX-200 flyer); iii)  p-xylylene bisphenylphosphine oxide is used in amount of 10%wt ([0016] of Timberlake et al, and iv) the  p-xylylene bisphenylphosphine oxide comprises 12% of phosphorus atom ([0060] of Timberlake et al), therefore, the total amount of phosphorus atom based on the composition, or “whole organic component”, i.e. as defined in instant specification ([0059] of instant specification), will be:
10x0.09 + 10x0.12= 0.9 + 1.2=2.1%wt (as to instant claim 1).
Ohno et al in view of Timberlake et al is substantially the same as that claimed in instant invention, i.e. comprises the same modified polyphenylene ether, a cross-linking agent, and both a PX-200 and a phosphine oxide of formula (X) above as the flame retardants, in relative amounts that are either the same as those claimed and disclosed in instant invention, or having ranges overlapping with those claimed and disclosed in instant invention, therefore, the cured product of the composition of Ohno et al in view of Timberlake et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise, the properties, including a dissipation factor at 1GHz,  that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

18. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components in the composition of Ohno et al in view of Timberlake et al, including the relative amounts of the PX-200 phosphoric acid ester and the phosphine oxide of formula (X) above present in the composition of Ohno et al in view of Timberlake et al, so to produce the final composition having a desired combination of properties, including flame retardancy, cross-linking degree and dissipation factor as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

22. It is further noted that instant specification does not provide a sufficient evidence of criticality in using the combination of the phosphine oxide of formula (13) and the soluble phosphorus compound in the relative amounts as claimed in instant invention. Thus, all inventive example provided in Tables 1-4 of instant specification that show the use of phosphine oxide of formula 13 have dissipation factor of 0.0015 or less, even if the soluble phosphorus compound is not present at all (Examples 1, 4-6 and 7-10 of Table 2). The only examples that show the dissipation factor of 0.002 are those where the phosphine oxide component is absent (Comparative examples 1-5 of Table 1 and 6-7 of Table 4). Even the presence of minor amount (as low as 3 pbw) of the phosphine oxide in the composition provides the composition with dissipation factor of 0.001 (inventive example 13 of Table 3). Therefore, the presence of the phosphine oxide compound even in minor amount in the polyphenylene ether compositions appears to be the main factor determining the value of dissipation factor of said composition.
On the other hand, Timberlake et al discloses the use of 10-30%wt of an organophosphorus compound of formula (X) above in 
polyphenylene oxide-series resin, vinyl-series resin  or styrenic resin ([0025]).
Ohno et al in view of Timberlake et al comprising 10-30%wt of the phosphine oxide of formula (X) will intrinsically and necessarily comprise, or would be reasonably expected to comprise the value of dissipation factor  that is either the same as that claimed in instant invention, or having a ranges overlapping with that as claimed in instant invention as well. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

19. Claims 1-2, 7, 10-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al (US 2008/0300350) in view of Timberlake et al (US 2010/0292376), in further view of  Kitai et al (WO 2014/034103), as evidenced by PX-200 flyer.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.
It is noted that while the rejection is made over WO 2014/034103 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2015/0218326  is relied upon. All citations to paragraph numbers, etc., below refer to US 2015/0218326.

20.  The discussion with respect to Ohno et al (US 2008/0300350) in view of Timberlake et al (US 2010/0292376), set forth in paragraphs 6-18 is incorporated here by reference.
Ohno et al does not explicitly recite the trimethylolpropane tri(meth)acrylate and/or divinylbenzene component C’) as being a cross-linking agent, and further the relative amount of the resin A’) to the total weight of A’) and C’),
Kitai et al discloses a resin composition for a metal-clad laminate, the composition comprising:
A”) 30-95%mass, based on the combined weight of A”) and C”)  ([0071]), of a modified polyphenylene ether comprising vinylbenzyl terminal groups (Abstract, [0016]-[0019]) and
C”)  5-70%mass of a heat-curing agent ([0071]) including polyfunctional (meth)acrylates and compounds having at least two vinyl groups on the molecule ([0070]) such as divinylbenzene ([0165])and
further comprising a flame retardant including phosphoric acid esters ([0075]) and a peroxide ([0077]),
wherein the composition comprises better moldability and heat resistance in cured products while retaining the excellent dielectric properties of the polyphenylene ether ([0071], [0030], [0015]).

22. Since both Kitai et al and Ohno et al are related to resin compositions comprising terminally unsaturated polyphenylene ether resins, phosphorus-based flame retardants, peroxides and multifunctional acrylate compounds, used in electronics, and thereby belong to the same field of endeavor, wherein Kitai et al  explicitly teaches the use of the polyphenylene ether resin in amount of 30-95%wt based on the total weight of the polyphenylene rather resin and the multifunctional acrylate curing agent to provide the  better moldability and heat resistance in cured products while retaining the excellent dielectric properties, therefore, based on the combined teachings of Ohno et al and Kitai et al, it would have been obvious to a one of ordinary skill in the art to include the component A’) in the composition of Ohno et al in view of Timberlake et al in amount of 30-95%wt based on the total weight of the polyphenylene rather resin and the multifunctional acrylate, or to include, or obvious to try to include the combination of components A”) and C”) of Kitai et al as the components A’) and C’) in the composition of Ohno et al in view of Timberlake et al, so to provide the compositions of Ohno et al in view of Timberlake et al having better moldability and heat resistance in cured products while retaining the excellent dielectric properties, as well, and since it would have been obvious to choose material based on its suitability,  thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

23. Claims 1-2, 7, 10-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al (US 2008/0300350) in view of Timberlake et al (US 2010/0292376), in further view of  Zeng (US 2014/0044918), as evidenced by PX-200 flyer.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.
Ohno et al (US 2008/0300350) in view of Timberlake et al (US 2010/0292376), set forth in paragraphs 6-18 is incorporated here by reference.

25. Though Ohno et al does not explicitly recite the styrene-butadiene copolymer component B’) and the divinylbenzene component C’) as being cross-linking agents, the relative amount of the resin A’) to the total weight of A’) and the cross-linking agent, and further possible amounts of used phosphoric acid ester PX-200,
Zeng discloses a polyphenylene ether composition comprising:
a) a functionalized polyphenylene ether resin having unsaturated double bonds such as vinylbenzyl groups at the molecule terminal (Abstract, [0013], [0040]);
b) a crosslinking agent comprising a styrene-butadiene copolymer or butadiene-styrene-divinylbenzene terpolymer ([0048]-[0049]),
c) a peroxide initiator ([0051]) and
d) 5-80 pbw, or 10-60 pbw, per 100 pbw of the components a) and b) of a flame retardant, specifically commercial product PX-200 ([0052]),
wherein the component a) comprises 20-90%wt of the total of the component a) and the component b) ([0047], as to instant claim 12),
and wherein the composition is having good dielectric properties and heat resistance (Abstract).

26.  Since Zeng and Ohno et al in view of Timberlake et al are related to polyphenylene ether compositions comprising a terminally unsaturated polyphenylene  Zeng discloses the amount of the terminally unsaturated polyphenylene ether being 20-90%wt based on the combination of the terminally unsaturated polyphenylene ether and the cross-linking agents, and the flame retardants including PX-200 being used in amount of 5-40 pbw to provide compositions having good flame retardant effect and good dielectric properties, therefore, based on the combined teachings of Zeng and Ohno et al in view of Timberlake et al, it would have been obvious to a one of ordinary skill in the art to prepare the composition of Ohno et al in view of Timberlake et al comprising the terminally unsaturated polyphenylene ether in amount of 20-90%wt based on the combination of the terminally unsaturated polyphenylene ether and the cross-linking agents, and the flame retardants including PX-200 in amount of 5-40 pbw, so to ensure the composition of Ohno et al in view of Timberlake et al is having good flame retardancy and further good dielectric properties and heat resistance, as taught by Zeng, as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

27.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation, the relative amounts of the 1,3-phenylenebis (2,6-dixylenylphosphate) PX-200 and organophosphorus compound of formula (X), and further cross-linking agents with respect to the vinyl-terminated polyphenylene ether, so to obtain the final composition having a combination of a desired level of flame retardancy, dielectric properties and a desired cross-linking degree, thereby arriving at the present invention."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Ohno et al and [0052] of Zeng); ii) the commercial product PX-200 comprises 9%wt of phosphorus atom (see PX-200 flyer); iii)  p-xylylene bisphenylphosphine oxide is used in amount of 10%wt ([0016] of Timberlake et al, and iv) the  p-xylylene bisphenylphosphine oxide comprises 12% of phosphorus atom ([0060] of Timberlake et al), therefore, the total amount of phosphorus atom based on the composition, or “whole organic component”, i.e. as defined in instant specification ([0059] of instant specification), will be:
10x0.09 + 10x0.12= 0.9 + 1.2=2.1%wt (as to instant claim 1).

29. Since the composition of Ohno et al in view of Timberlake et al and Zeng is substantially the same as that claimed in instant invention, i.e. comprises the same modified polyphenylene ether, a cross-linking agent, and both a PX-200 and a phosphine oxide of formula (X) above as the flame retardants, in relative amounts that are either the same as those claimed and disclosed in instant invention, or having ranges overlapping with those claimed and disclosed in instant invention, therefore, the composition of Ohno et al in view of Timberlake et al and Zeng will intrinsically and necessarily comprise, or would be reasonably expected to comprise, the properties, including a dissipation factor at 1GHz,  that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Response to Arguments
30.  Applicant's arguments filed on May 17, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA KRYLOVA/Primary Examiner, Art Unit 1764